Title: To George Washington from General Henry Clinton, 27 February 1779
From: Clinton, Henry
To: Washington, George


Sir,
Head Quarters New York February 27th 1779.

Wishing to take the Opportunity of the Cloathing Ships going to Virginia to remit £10,000, Sterling to Major General Phillips, for the Use of the Troops of the Convention of Saratoga, I am to request you will be so obliging to send me the necessary Passports for the safe Conveyance thereof in the Brig Lady Howe, Henry Steady, Master. And I am also to trouble you with a Repetition of the Request I made in my Letter of the 9th Instant for a Passport for the Schooner Argyle, Magnus Crosbie Master, to proceed to Baltimore in Maryland, with Cloathing and Necessaries, and 150 Guineas in Specie, for the Use of the British Prisoners at Fort Frederick and Winchester, as the Vessels with the Cloathing for Virginia are fully loaded. I have the honor to be With due Respect Your Excellency’s Most obedient humble Servant
H. Clinton
P.S. I beg leave to trouble you to forward the enclosed Letter to Major General Phillips.
